DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 04/27/2020.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, the claims are indefinite for omitting the essential method step between calculating an amplitude of an angular acceleration of the flywheel and calculating the average values of the sine and cosine arrays. It’s unclear how the amplitude of angular acceleration is related to the average values of the sine and cosine arrays. Further clarification is respectfully requested.
Regarding claim 15, it’s unclear whether “a flywheel” in line 3 is the same as “a flywheel” in line 10. Therefore, it’s also unclear whether the engine torque is determined from 
Regarding claim 16, the limitation of “the plurality of angular velocities” lack antecedent basis. Further clarification is respectfully requested.
Regarding claim 19, the phrase “the plurality of angular accelerations of the flywheel” is indefinite for being unclear and incomplete. It’s unclear how “plurality of angular accelerations” are determined and how it’s may be different from the step of determining “an angular acceleration of the flywheel” in claim 15. The claim is incomplete for omitting the essential method step between determining a plurality of angular accelerations of the flywheel and determining the average values of the sine and cosine arrays. It’s unclear how the amplitude of angular acceleration is related to the average values of the sine and cosine arrays. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (U.S. Pat. No. 7,530,261) (hereafter Walters).
Regarding claim 1, Walters teaches a system for measuring engine torque, the system comprising: 
a sensor (i.e., sensor 22) (see Fig. 1) that is configured to detect gear teeth of a flywheel (i.e., target wheel 20) (see Fig. 1) moving past the sensor to provide a sequence of pulses comprising amplitude peaks which occur due to the gear teeth moving past the sensor (i.e., the target wheel 20 provides a rising edge in the output signal every 6 degrees) (see Fig. 1), wherein sequentially adjacent pulses define pulse times therebetween; 
a computational device (i.e., control unit 34) (see Fig. 1) that is configured to:
a) determine N discreet flywheel speeds by dividing an angular distance between adjacent teeth by the pulse times (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); 
b) determine an average flywheel speed ω for the N discreet flywheel speeds (i.e., the basic speed equation) (see equation (1)); 
c) determine a speed variation array by determining a difference between each discreet flywheel speed and the average flywheel speed ω (i.e., Speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); 
d) determine a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array (i.e., n represents the nth speed point) (see Column 6, lines 1-23) and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to 
e) determine an average of the values of the sine array (see equation (9));
 f) determine a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)); 
g) determine an average of the values of the cosine array (see equation (8)); and 
h) determine an amplitude of an angular acceleration of the flywheel (i.e., ak is the amplitude of the DFT at the kth harmonic) (see equations (6) and (7)).  
Regarding claim 2, Walters teaches that the computational device is configured to repeat steps a) - h) to determine a plurality of angular accelerations of the flywheel (see Column 11, lines 15-42).  
Regarding claim 4, Walters teaches duplicating steps a) - h) for at least one higher harmonic 2F of the firing frequency to provide increased accuracy (i.e., for a single cylinder misfire detection metric the selected order is k = 2, while for a cylinder pair misfire detection metric, the selected order is k = 4) (see Column 11, lines 15-32).  
Regarding claim 7, Walters teaches that the computational device is configured to provide the amplitude of the angular acceleration of the flywheel to a controller associated with a vehicle driveline component (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).  
Regarding claim 8, Walters teaches a method of measuring engine torque, the method comprising: utilizing a sensor (i.e., sensor 22) (see Fig. 1) to detect gear teeth of a flywheel moving past the sensor (i.e., target wheel 20) (see Fig. 1), the sensor providing an output signal having a plurality of pulses comprising amplitude peaks and pulse times between adjacent 
utilizing one or more computational devices (i.e., control unit 34) (see Fig. 1) to: 
a) determine N discreet flywheel speeds by dividing an angular distance between adjacent teeth by the pulse times (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); 
b) determine an average flywheel speed w for the N discreet flywheel speeds (i.e., the basic speed equation) (see equation (1)); 
c) determine a speed variation array by determining a difference between each discreet flywheel speed and the average flywheel speed ω (i.e., Speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); 
d) determine a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array (i.e., n represents the nth speed point) (see Column 6, lines 1-23) and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to the engine cycle frequency is dependent on the length of the period of the DFT) (see Column 11, lines 15-32); 
e) determine an average of the values of the sine array (see equation (9)); 
f) determine a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)); 
g) determine an average of the values of the cosine array (see equation (8)); and 
k is the amplitude of the DFT at the kth harmonic) (see equations (6) and (7)).  
Regarding claim 9, Walters teaches that the one or more computational devices are configured to repeat steps a) - h) to determine a plurality of angular accelerations of the flywheel (see Column 11, lines 15-42).  
Regarding claim 11, Walters teaches that the one or more computational devices are configured to duplicate steps a) - h) for at least one higher harmonic 2F of the firing frequency to provide increased accuracy (i.e., for a single cylinder misfire detection metric the selected order is k = 2, while for a cylinder pair misfire detection metric, the selected order is k = 4) (see Column 11, lines 15-32).  
Regarding claim 14, Walters teaches that the computational device is configured to provide the amplitude of the angular acceleration of the flywheel to a controller associated with a vehicle driveline component (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 3, 5-6, 10, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. Pat. No. 7,530,261) (hereafter Walters) in view of McGovern et al. (U.S. Pat. No. 6,128,959) (hereafter McGovern).
Regarding claim 3, Walters teaches that the computational device is configured to determine an amplitude of an angular acceleration (i.e., aK is the amplitude of the DFT at the kth harmonic) (see equation (6)); but does not explicitly teach multiplying the square root of the sum of the squares of the average of the sine array and the cosine array by 2Fπω.  
Regarding the angular acceleration computation, McGovern teaches determining an amplitude of angular acceleration by multiplying the square root of the sum of the squares of the average of the sine array and the cosine array (i.e., velocity magnitude AK) (see Column 4, line 20) by 2Fπω (i.e., angular acceleration is expressed as the product of AK x ωK, wherein ωK is the product of harmonic order K and the input shaft rotational speed ω) (see Column 4, line 45). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to used Discrete Fourier Transform to calculate the angular acceleration corresponding to the harmonic order in order to improve the measurement accuracy. 
Regarding claims 5 and 6, Walters as modified by McGovern as disclosed above does not directly or explicitly teach that the sensor comprises a magnetic inductive device (claim 5); wherein the output of the magnetic inductive device comprises sinusoidal waves (claim 6). However, McGovern teaches that the sensor comprises a magnetic inductive device (i.e., magnetic speed sensor 12 is a non-contact magnetic sensor) (see Column 2, lines 8-22) (claim 5); wherein the output of the magnetic inductive device comprises sinusoidal waves (i.e., sensor 12 provides sinusoidal tach signal 18) (see Fig. 2) (claim 6). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 10, Walters teaches that the one or more computation devices are configured to determine an amplitude of an angular acceleration (i.e., aK is the amplitude of the DFT at the kth harmonic) (see equation (6)); but does not explicitly teach multiplying the square root of the sum of the squares of the average of the sine array and the cosine array by 2Fπω.  
Regarding the angular acceleration computation, McGovern teaches determining an amplitude of angular acceleration by multiplying the square root of the sum of the squares of the average of the sine array and the cosine array (i.e., velocity magnitude AK) (see Column 4, line 20) by 2Fπω (i.e., angular acceleration is expressed as the product of AK x ωK, wherein ωK is the product of harmonic order K and the input shaft rotational speed ω) (see Column 4, line 45). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to used Discrete Fourier Transform to calculate the angular acceleration corresponding to the harmonic order in order to improve the measurement accuracy. 
Regarding claims 12 and 13, Walters as modified by McGovern as disclosed above does not directly or explicitly teach that the sensor comprises a magnetic inductive device (claim 12); wherein the output of the magnetic inductive device comprises sinusoidal waves (claim 13). However, McGovern teaches that the sensor comprises a magnetic inductive device (i.e., magnetic speed sensor 12 is a non-contact magnetic sensor) (see Column 2, lines 8-22) (claim 12); wherein the output of the magnetic inductive device comprises sinusoidal waves (i.e., sensor 12 provides sinusoidal tach signal 18) (see Fig. 2) (claim 13). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a magnetic inductive sensor in order to accurately measure the rotational speed of a particular driveline component of interest.
Regarding claim 15, Walters teaches a method of measuring engine torque, the method comprising: 
utilizing a sensor (i.e., sensor 22) (see Fig. 1) to generate measured pulses corresponding to individual gear teeth of a flywheel moving past the sensor (i.e., target wheel 20) (see Fig. 1); 
utilizing output from the sensor to determine pulse times between measured pulses corresponding to adjacent gear teeth (i.e., the target wheel 20 provides a rising edge in the output signal every 6 degrees) (see Fig. 1); 
determining a plurality of individual angular speeds by dividing angles between selected gear teeth by pulse times corresponding to the selected gear teeth (i.e., from the timestamp information stored in speed data 40 a speed signal is derived for each tooth over the period defined) (see Column 10, lines 19-30); 
determining an average flywheel speed ω (i.e., the basic speed equation) (see equation (1));  10
utilizing differences between the average flywheel speed ω and the individual speeds between gear teeth to determine an angular acceleration of a flywheel (i.e., the angular acceleration is a derivation of ω (Ɵ)) (see equation (5)); and 
determining an engine torque on the flywheel utilizing the angular acceleration of the flywheel (i.e., torque being a function of angular acceleration is a well-known relationship in physics).
Walters as disclosed above may or may not be construed as directly or explicitly disclosing determining an engine torque on the flywheel utilizing the angular acceleration of the flywheel. McGovern teaches utilizing differences between the average flywheel speed ω and the individual speeds between gear teeth to determine an angular acceleration of a flywheel (i.e., the torsional displacement and acceleration magnitudes in the driveline are calculated) (see Column 4, lines 13-53); and determining an engine torque on the flywheel utilizing the angular 
Regarding claim 16, Walters teaches that the plurality of angular velocities comprises N discrete flywheel speeds (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); and including: determining a speed variation array by determining a difference between each individual speed and the average flywheel speed ω (i.e., speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); determining a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array (i.e., n represents the nth speed point) (see Column 6, lines 1-23) and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to the engine cycle frequency is dependent on the length of the period of the DFT) (see Column 11, lines 15-32).  
Regarding claim 17, Walters teaches determining a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)).  
Regarding claim 18, Walters teaches determining an average of the values of the cosine array (see equation (8)).  
Regarding claim 19, Walters teaches determining a plurality of angular accelerations of the flywheel (i.e., ak is the amplitude of the DFT at the kth harmonic) (see equations (6) and (7)).  
Regarding claim 20, Walters teaches that the sensor is mounted to a motor vehicle; and a computational device is utilized to determine the engine torque utilizing data from the sensor (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Tran M. Tran/Examiner, Art Unit 2855